Exhibit 10.12

COOPER-STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Amended and Restated as of January 1, 2011



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

INDEX

 

           

Page

Article I. Purpose    1

    1.1.

    

Purpose

   1 Article II. Definitions and Terms; Construction    2

    2.1.

    

Definitions and Terms

   2

    2.2.

    

Construction

   4 Article III. Eligibility and Participation    5

    3.1.

    

Eligibility and Participation

   5

    3.2.

    

Ineligible Participant

   5 Article IV. Benefits Under This Plan    6

    4.1.

    

Amount of Supplemental Retirement Benefit

   6 Article V. Payment of Supplemental Benefits    8

    5.1.

    

Supplemental Benefits are Unfunded

   8

    5.2.

    

Payment of Supplemental Retirement Benefits

   8

    5.3.

    

Payments upon Separation from Service on Account of a Change in Control

   9

    5.4.

    

Payments Upon Participant’s Death before Retirement

   9

    5.5.

    

Accelerations or Delays

   10 Article VI. Financing Benefits    11

    6.1.

    

Financing of Benefits

   11

    6.2.

    

Funding

   11 Article VII. Beneficiaries    12

    7.1.

    

Beneficiary Designation

   12

    7.2.

    

Facility of Payment

   12

Article VIII. Administration

   13

    8.1.

    

Administration

   13

    8.2.

    

Plan Administrator

   13

    8.3.

    

Binding Effect of Decisions

   13

    8.4.

    

Successors

   14

    8.5.

    

Indemnity of Committee and Administrator

   14

    8.6.

    

Claims Procedure

   14

    8.7.

    

Actuary

   15



--------------------------------------------------------------------------------

Article IX. Amendment and Termination of Plan    16

    9.1.

    

Amendment

   16

    9.2.

    

Termination

   16

Article X. Miscellaneous

   18

    10.1.

    

No Guarantee of Employment or Service

   18

    10.2.

    

Governing Law

   18

    10.3.

    

Nonassignability

   18

    10.4.

    

Severability

   18

    10.5.

    

Withholding Taxes

   19

    10.6.

    

Legal Fees, Expenses Following a Change of Control

   19

    10.7.

    

Top-Hat Plan

   20

    10.8.

    

Miscellaneous Distribution Rules

   20

    10.9.

    

Compliance with Code Section 409A

   20

 

2



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Article I. Purpose

1.1. Purpose. The purpose of this Plan is, as contemplated by Section 3(36) of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and as contemplated in various Employment Agreements, to compensate
for the loss of retirement benefits and certain death benefits under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan, when benefits under
such qualified plan are limited due to (i) Section 415 or Section 401(a)(17) of
the Internal Revenue Code of 1986, as amended (“Code”) or Section 2004(d) of
ERISA, or (ii) certain provisions in the qualified plans.

For purposes of clarification, this Plan does not provide for a restoration of
qualified benefits lost due to the freeze of the Cooper-Standard Automotive Inc.
Salaried Retirement Plan effective February 1, 2009.



--------------------------------------------------------------------------------

Article II. Definitions and Terms; Construction

2.1. Definitions and Terms.

(a) “Administrator” means a committee consisting of one or more persons who
shall be appointed by and serve at the pleasure of the Committee.

(b) “Affiliate” means, with respect to an entity, any entity directly or
indirectly controlled, controlled by, or under common control with, such first
entity within the meaning of Code Section 414(b) or (c); provided that for
purposes of determining if a Participant has incurred a Separation from Service,
the phrase “at least 50 percent” shall be used in place of the phrase “at least
80 percent” each place it appears therein or in the regulations thereunder.

(c) “Beneficiary” means the person or persons (natural or otherwise) designated
or deemed to be designated by the Participant pursuant to Article VIII to
receive benefits payable under the Plan in the event of Participant’s death.

(d) “Board” means the Board of Directors of the Company.

(e) “Change of Control” shall have the meaning given in the Cooper-Standard
Holdings Inc. 2011 Omnibus Incentive Plan, or any successor or replacement plan
thereto, as it may be amended from time to time. Notwithstanding the foregoing,
no “Change of Control” shall occur for purposes of this Plan unless such
transaction also qualifies as a change of control under Code Section 409A.

(f) “Committee” shall mean the Compensation Committee of the Board.

(g) “Company” means the Cooper-Standard Automotive Inc., an Ohio corporation,
and any successor or successors thereto.

(h) “Cooper-Standard Automotive Inc. Salaried Retirement Plan” means the
Cooper-Standard Automotive Inc. Salaried Retirement Plan, as amended or restated
from time to time.

(i) “Participant” means any employee of the Company who is listed on Exhibit A
hereto.

(j) “Plan” means this Cooper-Standard Automotive Inc. Nonqualified Supplementary
Benefit Plan, as amended or restated from time to time.

(k) “Plan Year” means the 12-month period beginning January 1 and ending
December 31, with a first short plan year from December 23, 2004 to December 31,
2004.

(l) “Retirement” or “Retirement Date” means the first of the month coincident
with or following the later of (i) Separation from Service with the Company and
its Affiliates or (ii) attainment of the age and service necessary to qualify
for early or normal retirement under the Cooper-Standard Automotive Inc.
Salaried Retirement Plan.

 

2



--------------------------------------------------------------------------------

(m) “Separation from Service” means the date on which a Participant terminates
employment from the Company and its Affiliates, or if the Participant continues
to provide services following his termination of employment, within the meaning
of Code Section 409A, from the Company and its Affiliates. Specifically, if a
Participant continues to provide services to the Company or an Affiliate in a
capacity other than as an employee, such shift in status is not automatically a
Separation from Service. A Participant will be treated as having terminated
employment from the Company and its Affiliates in accordance with the following
procedures:

 

  (1) If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six
(6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided either by statute or by
contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Participant to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
leave may be extended for up to twenty-nine (29) months without causing a
termination of employment. If the period of the leave exceeds the applicable
time period set forth above, and the Participant’s right to reemployment is not
provided by either statute or contract, the Participant will be considered to
have terminated employment on the first day after the end of the applicable
period set forth above.

 

  (2) If a Participant’s level of bona fide services for the Company and its
Affiliates permanently decreases to twenty percent (20%) or less of the average
level of bona fide services performed by the Participant (whether as an employee
or independent contractor) for the Company and its Affiliates over the
immediately preceding thirty-six (36) month period (or such lesser period of
services), the Participant will be presumed to have terminated employment.

 

  (3) If a Participant’s level of bona fide services for the Company and its
Affiliates continues at fifty percent (50%) or greater of the average level of
bona fide services performed by the Participant (whether as an employee or
independent contractor) for the Company and its Affiliates over the immediately
preceding thirty-six (36) month period (or such lesser period of services), the
Participant will be presumed to have continued in employment.

(n) “Specified Employee” means a Participant who, as of the date of his
Separation from Service, is a key employee (as defined in Code Section 416(i),
but without regard to Code Section 416(i)(5)) of the Company or an Affiliate any
of the stock of which is

 

3



--------------------------------------------------------------------------------

publicly traded on an established securities market. A Participant is a key
employee under Code Section 416(i) if the employee meets the requirements of
Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in accordance with the
regulations under Code Section 416, but disregarding Code Section 416(i)(5), at
any time during the 12-month period ending on an identification date. If a
person is a key employee as of an identification date, the person is treated as
a key employee for the 12-month period beginning on the first day of the fourth
(4th) month following the identification date. The identification date for the
Plan shall be September 30 of each year. Thus, an employee who satisfies the
foregoing requirements for key employee status as of September 30 of a year
shall be treated as a key employee for the following calendar year.

(o) “Supplemental Retirement Benefit” means that benefit described in
Section 4.1.

2.2. Construction. Wherever any words are used in the masculine, they shall be
construed as if they were used in the feminine in all cases where they would so
apply; and wherever any words are used in the singular or the plural, they shall
be construed as through they were used in the plural or singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items. The words “hereof,” herein,” and hereunder,” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
and not to any particular provision or Section.

 

4



--------------------------------------------------------------------------------

Article III. Eligibility and Participation

3.1. Eligibility and Participation.

(a) Eligibility. Only individuals who are Participants on January 1, 2011 (as
listed in Exhibit A) are eligible to participate in the Plan on and after
January 1, 2011. Individuals who terminated employment prior to January 1, 2011
with a deferred vested benefit and retirees who are in pay status are also
considered Participants on and after January 1, 2011.

(b) Termination of Participation. Participation in the Plan shall continue as
long as the Participant is eligible to receive benefits under the Plan.

3.2. Ineligible Participant. Notwithstanding any other provisions of this Plan
to the contrary, if the Administrator determines that any Participant may not
qualify as a “management or highly compensated employee” within the meaning of
ERISA or regulations thereunder or otherwise determines that the Participant is
no longer eligible to participate, the Administrator may determine, in its sole
discretion, that such Participant shall cease to be eligible to participate in
this Plan.

 

5



--------------------------------------------------------------------------------

Article IV. Benefits Under This Plan

4.1. Amount of Supplemental Retirement Benefit. The amount of Supplemental
Retirement Benefit due under this Section 4.1 is to be determined as if the
amendment to freeze accruals under the Cooper-Standard Automotive Inc. Salaried
Retirement Plan effective February 1, 2009 did not occur.

(a) Amount of Supplemental Retirement Benefit for Grandfathered Participants. If
a Participant is considered to be a “Grandfathered Participant” under
Section 1.02 of the Cooper-Standard Automotive Inc. Salaried Retirement Plan,
then the amount of Supplemental Retirement Benefit that a Participant or
beneficiary is to receive under this Plan is the amount of benefit which such
Participant or beneficiary would be entitled to receive under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan as a Grandfathered
Participant, as if such benefit were computed without giving effect to the
limitations imposed by Section 415 and Section 401(a)(17) of the Code, less the
amount of actual benefit to be paid from the Cooper-Standard Automotive Inc.
Salaried Retirement Plan as a Grandfathered Participant (determined as if such
benefits commenced on the Participant’s Retirement Date and were paid in the
default form of payment described in Section 5.2 of this Plan).

(b) Amount of Supplemental Retirement Benefit for Participants With Employment
Contracts at December 31, 2001. For those Participants with employment contracts
as of December 31, 2001, the amount of Supplemental Retirement Benefit computed
under the Plan shall be the sum of (1) and (2), where:

 

  (1) equals

(i) The amount of benefit which such Participant would accrue on a cash balance
basis under the Cooper-Standard Automotive Inc. Salaried Retirement Plan as if
such benefit were computed without giving effect to the limitations imposed by
Section 415 or Section 401(a)(17) of the Code, and for years beginning on or
after January 1, 2006, based on twice the Participant’s “Compensation”, as such
term is defined in Section 1.02 of the Cooper-Standard Automotive Inc. Salaried
Retirement Plan, but without giving effect to the aforementioned limitations
imposed by Section 415 or Section 401(a)(17) of the Code, determined as of the
Participant’s Retirement Date, less

(ii) The amount of benefit which such Participant actually accrues on a cash
balance basis under the Cooper-Standard Automotive Inc. Salaried Retirement
Plan, determined as of the Participant’s Retirement Date; and

 

  (2)

equals (i) the final average pay benefit that would be payable if the
Participant was considered to be a “Grandfathered Participant” under
Section 1.02 of the Cooper-Standard Automotive Inc. Salaried Retirement Plan, as
if such benefit were computed without giving effect to the limitations imposed
by Section 415 and Section

 

6



--------------------------------------------------------------------------------

 

401(a)(17) of the Code, determined as of the Participant’s Retirement Date,
minus (ii) the monthly equivalent of the Participant’s cash balance benefit as
computed in Section 4.1(b)(i) above, minus (iii) the monthly equivalent of the
cash balance benefit under the Cooper-Standard Automotive Inc. Salaried
Retirement Plan. The monthly equivalent of the offsets under clauses (ii) and
(iii) shall be determined as if such cash balance benefits were payable
commencing on the Participant’s Retirement Date in the same form of payment as
the final average pay benefit is payable (without regard to the Participant’s
election of any optional form) and shall be converted using the actuarial
equivalent factors of the Cooper-Standard Automotive Inc. Salaried Retirement
Plan. Service and compensation from such Participant’s immediately previous
employer shall be considered for benefit computation purposes.

(c) No Duplication of Benefits. Notwithstanding the foregoing, however, no
retirement benefits shall be paid under this Plan to or with respect to any
Participant who receives a payment, under an agreement with the Company (or any
successor to the Company) or under any plan, program or arrangement of the
Company (or any successor of the Company), the amount of which is calculated to
be the actuarial equivalent of the retirement benefit that the Participant has
accrued (prior to such payment) under this Plan.

 

7



--------------------------------------------------------------------------------

Article V. Payment of Supplemental Benefits

5.1. Supplemental Benefits are Unfunded. Payment of supplemental benefits
hereunder shall be accomplished by means of unfunded payments directly from the
Company or from any grantor trust established by the Company to fund such
payments.

5.2. Payment of Supplemental Retirement Benefits.

(a) Payment of Supplemental Retirement Benefits due under Section 4.1(a) or
4.1(b)(2) shall, subject to the provisions of Section 5.5, begin to be paid
immediately upon the Participant’s Retirement Date as follows:

 

  (1) Benefits computed by reference to the Cooper Tire formula in Addendum A of
the Cooper-Standard Automotive Inc. Salaried Retirement Plan shall be paid in
the form of a Straight Life annuity if the Participant is unmarried on his
Retirement Date (absent election of an optional form as described below) and as
an actuarially equivalent Joint & 50% Survivorship annuity if the Participant is
married on his Retirement Date (absent election of an optional form as described
below). Actuarially equivalent optional forms of life annuities which may be
elected by the Participant before the annuity starting date include:
(i) Straight Life, (ii) 5-Year Certain and Life; and (iii) if married, Joint and
50% Survivorship with 5-Year Certain.

 

  (2)

Benefits computed by reference to the Standard Products formula in Addendum B to
the Cooper-Standard Automotive Inc. Salaried Retirement Plan shall be paid in
the form of the 5-Year Certain and Life annuity if the Participant is unmarried
on his Retirement Date (absent election of an optional form as described below)
and in an actuarially equivalent Joint and 55% Survivorship annuity with 5-Year
Certain if the Participant is married on his Retirement Date (absent election of
an optional form as described below) (the “Qualified Joint and Survivor
Annuity”). If a married Participant dies after starting to receive the Qualified
Joint and Survivor Annuity and before being married for one year, the
Participant’s benefit shall be deemed to have been paid in the form of the
5-Year Certain and Life annuity as of the Retirement Date, and the difference
between payment in such form and the amount actually paid to the Participant
before his death, plus the commuted value of payments which would have been paid
in such form for the balance of the 5-Year Certain period, shall be paid to the
Participant’s estate in one lump sum. If the spouse of a married Participant who
elected the Qualified Joint and Survivor Annuity dies before the Participant and
after benefits commence, the Participant’s benefit shall revert to the 5-Year
Certain and Life annuity effective as of the first of the month following the
spouse’s

 

8



--------------------------------------------------------------------------------

 

date of death. If a married Participant is divorced or legally separated after
starting to receive the Qualified Joint and Survivor Annuity, benefits shall
continue to be paid in the Qualified Joint and Survivor Annuity form of payment
unless the judgment of divorce or legal separation or another order meeting the
requirements for a domestic relations order under Code Section 414(p)(1)(B)
requires that payments revert to the 5-Year Certain and Life annuity, in which
case the monthly payment shall be adjusted as of the first of the month
following the date the Administrator receives a copy of the judgment of divorce
or legal separation or other domestic relations order. Actuarially equivalent
optional forms of life annuities which may be elected by the Participant before
the annuity starting date are (i) Straight Life, (ii) 10-Year Certain and Life,
and (iii) if married, Joint & 100% Survivorship.

(b) Payment of Supplemental Retirement Benefits due under Section 4.1(b)(1)
shall, subject to the provisions of Section 5.5, be paid in a lump sum within
sixty (60) days after the Participant’s Separation from Service or within ninety
(90) days after the Participant’s death. If the Participant’s termination is due
to a Separation from Service, the Participant may elect to have the distribution
paid under one of the actuarially equivalent life annuities available to cash
balance participants as optional forms of payment under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan, under the following circumstances:

 

  (i) only if permitted by the Administrator, and provided that such election
may not take effect until at least twelve (12) months after the date on which
such election is made; and

 

  (ii) only if such payment is deferred for a period of not less than five
(5) years from the date the lump sum payment would have otherwise been paid.

5.3. Payments upon Separation from Service on Account of a Change in Control.
For those Participants who also participate in the Cooper-Standard Automotive
Inc. Change of Control Severance Pay Plan, all Supplemental Retirement Benefits
shall be paid as a lump sum within 60 days after Separation from Service
pursuant to Sections 4(b) or 4(c) of the Cooper-Standard Automotive Inc. Change
of Control Severance Pay Plan. The lump sum amount of benefits shall be
determined using the basis for actuarial equivalence under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan.

5.4. Payments Upon Participant’s Death before Retirement. All Supplemental
Retirement Benefits shall be paid to the Participant’s Beneficiary as a lump sum
within ninety (90) days after the death of the Participant before the
Participant’s Retirement Date. The lump sum amount of benefits shall be
determined using the basis for actuarial equivalence under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan.

 

9



--------------------------------------------------------------------------------

5.5. Accelerations or Delays. Notwithstanding any other provision of the Plan,
if the Administrator determines that:

(a) all or any portion of a Participant’s Supplemental Retirement Benefits is
required to be included in the Participant’s income as a result of a failure to
comply with the requirements of Code Section 409A and the regulations
promulgated thereunder, the Company or applicable Affiliate shall immediately
distribute from the Plan to the Participant or, in the case of the Participant’s
death, the Participant’s Beneficiary, in one single sum, the amount (but not
exceeding the amount) that is so taxable. In addition, the Administrator may
permit an acceleration of the time or schedule of payment otherwise applicable
to a Participant if (i) payment is necessary to comply with a domestic relations
order (as defined in Code Section 414(p)(1)(B)) and (ii) if the distribution is
made to an individual other than the Participant; and

(b) the Participant is a Specified Employee, then any distribution to be made
upon a Participant’s Separation from Service and during the six months
thereafter shall be accumulated and paid in a lump sum on the first day of the
seventh month following the month in which the Participant’s Separation from
Service occurs.

 

10



--------------------------------------------------------------------------------

Article VI. Financing Benefits

6.1. Financing of Benefits. Benefits payable under the Plan to a Participant or,
in the event of his death, to his Beneficiary, or to an alternate payee pursuant
to a domestic relations order (as defined in Code Section 414(p)(1)(B)), shall
be paid by the Company from its general assets. No Participant, Beneficiary or
any other person entitled to payment under the Plan, shall have any claim,
right, security interest or other interest in any fund, trust, account,
insurance contract, or asset of the Company or Affiliate responsible for such
payment.

6.2. Funding. Notwithstanding the provisions of Section 7.2, nothing in this
Plan shall preclude the Company from setting aside amounts in trust (the
“Trust”) pursuant to one or more trust agreements between a trustee and the
Company. However, Participants, their Beneficiaries or alternate payees, and
their heirs, successors and assigns, shall have no secured interest or claim in
any property or assets of the Company or the Trust. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future. Notwithstanding the foregoing, the Company
shall not fund any Trust at a time when such funding would violate Code
Section 409A.

Any payments of benefits from the Trust shall, to the extent thereof, discharge
the Company’s obligation to pay benefits under the terms of this Plan, it being
the intent of the Company that assets in the Trust be held as security for the
Company’s obligation to pay benefits under this Plan.

Any such assets held by the Company or an Affiliate in the Trust shall be and
remain the sole property of the Trust, and the Participants shall have no
proprietary rights of any nature whatsoever with respect to such assets.

 

11



--------------------------------------------------------------------------------

Article VII. Beneficiaries

7.1. Beneficiary Designation.

(a) As used in the Plan the term “Beneficiary” means:

 

  (i) The person last designated as Beneficiary by the Participant in writing on
a form prescribed by the Administrator;

 

  (ii) If there is no designated Beneficiary or if the person so designated
shall not survive the Participant, the person or persons designated as
beneficiaries under the Cooper-Standard Automotive Inc. Investment Savings Plan;
or

 

  (iii) If no such Beneficiary (as determined in Section 7.1(a)(i) or
(ii) above) is living upon the death of a Participant, then the Participant’s
death benefit shall be paid to the first surviving class of the following
classes:

 

  a. The Participant’s widow or widower.

 

  b. The Participant’s surviving children.

 

  c. The Participants surviving parents.

 

  d. The Participant’s surviving brothers and sisters.

 

  e. The executor or administrator of the Participant’s estate.

(b) Any Beneficiary designation may be changed from time to time by the filing
of written notice filed with the Administrator, which will cancel all
Beneficiary designations previously filed. No notice given under this Section
shall be effective unless and until the Administrator actually receives such
notice.

(c) Notwithstanding the foregoing, if a Participant elects a joint and survivor
annuity form hereunder, then upon the death of a Participant after payments
commence, death benefits shall be paid to the contingent annuitant designated by
the Participant in such election.

7.2. Facility of Payment. Whenever and as often as any Participant or his
Beneficiary entitled to payments hereunder shall be under a legal disability or,
in the sole judgment of the Administrator, shall otherwise be unable to apply
such payments to his own best interests and advantage, the Administrator in the
exercise of its discretion may direct all or any portion of such payments to be
made in any one or more of the following ways: (a) directly to him; (b) to his
legal guardian or conservator; or (c) to his spouse or to any other person, to
be expended for his benefit; and the decision of the Administrator shall in each
case be final and binding upon all persons in interest. Such legal disability is
not itself a distributable event under this Plan.

 

12



--------------------------------------------------------------------------------

Article VIII. Administration

8.1. Administration.

(a) The Plan shall be administered by the Administrator. The Administrator shall
have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms.

(b) The Administrator shall have sole and absolute discretion to interpret the
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights, status, and eligibility
under the Plan of Participants and other persons, to decide disputes arising
under the Plan and to make any determinations and findings (including factual
findings) with respect to the benefits payable thereunder and the persons
entitled thereto as may be required for the purposes of the Plan. In furtherance
of, but without limiting the foregoing, the Administrator is hereby granted the
following specific authorities, which it shall discharge in its sole and
absolute discretion in accordance with the terms of the Plan (as interpreted, to
the extent necessary, by the Administrator):

 

  (i) To determine the amount of benefits, if any, payable to any person under
the Plan (including, to the extent necessary, making any factual findings with
respect thereto); and

 

  (ii) To conduct the claims procedures specified in Section 8.6.

All decisions of the Administrator as to the facts of any case, as to the
interpretation of any provision of the Plan or its application to any case, and
as to any other interpretative matter or other determination or question under
the Plan shall be final and binding on all parties affected thereby, subject to
the provisions of Section 8.6.

(c) The Administrator may, from time to time, employ agents and delegate to them
such administrative duties as it sees fit, and may from time to time consult
with legal counsel who may be counsel to the Company.

(d) It is intended that this Plan comply with the provisions of Code
Section 409A. This Plan shall be construed and interpreted in a manner that will
cause any payment hereunder that is considered deferred compensation and that is
not exempt from Code Section 409A to meet the requirements thereof such that no
additional tax will be due under Code Section 409A on such payment.

8.2. Plan Administrator. The Company shall be the “administrator” under the Plan
for purposes of ERISA.

8.3. Binding Effect of Decisions. All decisions and determinations by the
Administrator shall be final and binding on all parties. All decisions of the
Administrator shall be made by the vote of the majority, including actions in
writing taken without a meeting. All elections, notices and directions under the
Plan by a Participant shall be made on such forms as the Administrator shall
prescribe.

 

13



--------------------------------------------------------------------------------

8.4. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Plan shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including without limitation any persons
acquiring directly or indirectly all or substantially all of the business and/or
assets of the Company whether by sale, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Plan), and the heirs, Beneficiaries, executors and
administrators of each Participant.

8.5. Indemnity of Committee and Administrator. The Company shall indemnify and
hold harmless the members of the Committee and the Administrator and their duly
appointed agents against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to the Plan, except in
the case of gross negligence or willful misconduct by any such member or agent
of the Committee and the Administrator.

8.6. Claims Procedure.

(a) If a Participant or his designated Beneficiary (the “Claimant”) believes
that he is entitled to a benefit under the Plan that is not provided, the
Claimant may file a written claim for payments under this Plan with the
Administrator. The claim must be filed within ninety (90) days of the date
payments under the Plan are made or begin to be made, as applicable. The
Administrator shall review the claim within ninety (90) days following the date
of receipt of the claim; provided that the Administrator may determine that an
additional 90-day extension is necessary due to circumstances beyond the
Administrator’s control, in which event the Administrator shall notify the
Claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Administrator expects to render a
decision. If the Claimant’s claim is denied in whole or part, the Administrator
shall provide written notice to the Claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the Claimant to perfect the claim and an
explanation of why such material or information is necessary; and a description
of the Plan’s review procedures (as set forth in Paragraph (b)) and the time
limits applicable to such procedures, including a statement of the Claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
determination upon review.

(b) The Claimant has the right to appeal the Administrator’s decision by filing
a written appeal to the Administrator within sixty (60) days after Claimant’s
receipt of the decision or deemed denial. The Claimant will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s appeal. The Claimant may submit written comments, documents, records
and other information relating to his claim with the appeal. The Administrator
will review all comments, documents, records and other information submitted by
the Claimant

 

14



--------------------------------------------------------------------------------

relating to the claim, regardless of whether such information was submitted or
considered in the initial claim determination. The Administrator shall make a
determination on the appeal within sixty (60) days after receiving the
Claimant’s written appeal; provided that the Administrator may determine that an
additional 60-day extension is necessary due to circumstances beyond the
Administrator’s control, in which event the Administrator shall notify the
Claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Administrator expects to render a
decision. If the Claimant’s appeal is denied in whole or part, the Administrator
shall provide written notice to the claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information relevant to the
Claimant’s claim; and a statement of the Claimant’s right to bring a civil
action under section 502(a) of ERISA.

(c) If the Administrator fails to render a decision on a Claimant’s initial
claim for benefits under the Plan or on the Claimant’s subsequent appeal of the
Administrator’s adverse decision, such claim or appeal will be deemed to be
denied.

(d) Notwithstanding the foregoing claims and appeals procedures, to avoid an
additional tax on payments that may be payable under this Plan, a Claimant must
make a reasonable, good faith effort to collect any payment or benefit to which
the Claimant believes he is entitled to hereunder no later than ninety (90) days
after the latest date upon which the payment could have been timely made
pursuant to Code Section 409A, and if not paid or provided, must take further
enforcement measures within one hundred eighty (180) days after such latest
date.

8.7. Actuary. An actuary may be employed by the Administrator to advise the
Company and such Administrator as to actuarial matters relating to this Plan.

 

15



--------------------------------------------------------------------------------

Article IX. Amendment and Termination of Plan

9.1. Amendment. The Company may at any time amend, suspend or reinstate any or
all of the provisions of the Plan, except that no such amendment, suspension or
reinstatement may adversely affect any Participant’s Supplemental Retirement
benefit, accrued as of the effective date of such amendment, suspension or
reinstatement, without such Participant’s prior written consent. Written notice
of any amendment or other action with respect to the Plan shall be given to each
Participant.

9.2. Termination. The Company, in its sole discretion, may terminate this Plan
at any time and for any reason whatsoever (or the Plan shall automatically
terminate) in accordance with and subject to the following rules:

(a) The Committee at any time, other than proximate to a downturn in the
financial health of the Company or any Affiliate, may terminate the Plan and
require that all benefits accrued be distributed to Participants and
Beneficiaries in a single sum without regard to a Participant’s prior election
as to the form or timing of benefit payments, if

 

  (i) all plans or arrangements that are considered, with this Plan, to be a
single plan within the meaning of Code Section 409A are terminated and
liquidated with respect to all participants,

 

  (ii) no payments other than those payable under the pre-existing terms of the
Plan are made within twelve (12) months of the date on which the arrangement is
terminated,

 

  (iii) all payments are completed within twenty-four (24) months of the
termination, and

 

  (iv) the Company or Affiliate does not, for three years following the date of
termination, maintain an arrangement that would be considered a single plan with
this Plan under Code Section 409A.

(b) The Committee may terminate the Plan and require that all benefits accrued
be distributed to Participants and Beneficiaries in a single sum without regard
to a Participant’s prior election as to the form or timing of benefit payments,
at any time during the period that begins thirty (30) days prior to a Change of
Control and ends on the date of the Change of Control, provided that all plans
or arrangements (that are considered, with this Plan, to a single plan within
the meaning of Code Section 409A) are terminated and liquidated with respect to
all Participants that experience the Change of Control event, and further
provided that payment is made within twelve (12) months of the date of
termination of the arrangements.

(c) The Plan shall terminate and all benefits accrued will be distributed in a
single sum without regard to a Participant’s prior election as to the form of
benefit payments, if (i) payment is made upon a complete dissolution that is
taxed under Code Section 331 or upon approval of a bankruptcy court pursuant to
Section 503(b)(1)(A) of Title 11 of the United States Code, and (ii) the amounts
deferred under the Plan are included in the gross income of Participants and
Beneficiaries by the latest of (1) the calendar year in which the Plan
termination occurs, (2) the calendar year in which the amounts are no longer
subject to a substantial risk of forfeiture, or (3) the first calendar year in
which the payment is administratively practicable.

 

16



--------------------------------------------------------------------------------

(d) Except as provided in Paragraphs (a), (b) and (c) above or as otherwise
permitted in regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that purports to terminate the Plan shall instead be
construed as an amendment to discontinue further benefit accruals, but the Plan
will continue to operate, in accordance with its terms as from time to time
amended and in accordance with applicable Participant elections, with respect to
the Participant’s benefit accrued through the date of termination, and in no
event shall any such action purporting to terminate the Plan form the basis for
accelerating distributions to Participants and Beneficiaries.

(e) The lump sum amount of benefits hereunder shall be determined using the
basis for actuarial equivalence under the Cooper-Standard Automotive Inc.
Salaried Retirement Plan.

 

17



--------------------------------------------------------------------------------

Article X. Miscellaneous

10.1. No Guarantee of Employment or Service. Nothing contained in the Plan shall
be construed as a contract of employment between the Company and any employee,
or as a right on any employee to be continued in the employment or service of
the Company, or as a limitation of the right of the Company to discharge any of
its employees, with or without Cause. All Participants remain subject to: change
of salary, transfer, change of job, discipline, layoff, discharge or any other
change of employment status, the same as if this Plan had not been adopted.

10.2. Governing Law. All questions arising in respect of the Plan, including
those pertaining to its validity, interpretation and administration, shall be
governed, controlled and determined in accordance with the applicable provisions
of federal law and, to the extent not preempted by federal law, the laws of the
State of Michigan, without reference to conflict of law principles thereof.

10.3. Nonassignability.

(a) No right or interest under the Plan of a Participant or his Beneficiary (or
any person claiming through or under any of them), other than the surviving
spouse of any deceased Participant or an alternate payee of a Participant
pursuant to a domestic relations order, shall be assignable or transferable in
any manner or be subject to alienation, anticipation, sale, pledge, encumbrance
or other legal process or in any manner be liable for or subject to the debts or
liabilities of any such Participant or Beneficiary. If any Participant or
Beneficiary shall attempt to or shall transfer, assign, alienate, anticipate,
sell, pledge or otherwise encumber his benefits hereunder or any part thereof,
or if by reason of his bankruptcy or other event happening at any time such
benefits would devolve upon anyone else or would not be enjoyed by him (other
than to an alternate payee of a Participant pursuant to the terms of a domestic
relations order), then the Committee, in its discretion, may terminate his
interest in any such benefit to the extent the Committee considers necessary or
advisable to prevent or limit the effects of such occurrence. Termination shall
be effected by filing a written “termination declaration” with the General
Counsel of the Company and making reasonable efforts to deliver a copy to the
Participant or Beneficiary whose interest is adversely affected (the “Terminated
Participant”).

(b) As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Company and, in the Committee’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his spouse, his children or any other person or persons in fact
dependent upon him in such a manner as the Committee shall deem proper under the
provisions of Code Section 409A. Upon the death of the Terminated Participant,
all benefits withheld from him and not paid to others in accordance with the
preceding sentence shall be disposed of according to the provisions of the Plan
that would apply if he died prior to the time that all benefits to which he was
entitled were paid to him.

10.4. Severability. Each section, subsection and lesser section of this Plan
constitutes a separate and distinct undertaking, covenant and/or provision
hereof. Whenever possible, each provision of this Plan shall be interpreted in
such manner as to be effective and valid under applicable law. In the event that
any provision of this Plan shall finally be

 

18



--------------------------------------------------------------------------------

determined to be unlawful, such provision shall be deemed severed from this
Plan, but every other provision of this Plan shall remain in full force and
effect, and in substitution for any such provision held unlawful, there shall be
substituted a provision of similar import reflecting the original intention of
the parties hereto to the extent permissible under law.

10.5. Withholding Taxes. Notwithstanding the time or schedule of payments
otherwise applicable to the Participant, the Administrator may accelerate
distributions to be made (i) to pay the Federal Insurance Contributions Act
(“FICA”) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2) with
respect to compensation deferred under the Plan, (ii) to pay the income tax at
source on wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of the
payment of FICA taxes, and (iii) to pay the additional income tax at source on
wages attributable to the “pyramiding” of Code Section 3401 wages and taxes;
provided that the total amount distributed under this provision must not exceed
the aggregate of the FICA tax and the income tax withholding related to such
FICA tax.

The amount of cash actually distributed to the Participant in accordance with
the time or schedule of payments applicable to the Participant will be reduced
by applicable tax withholding except to the extent such withholding requirements
previously were satisfied in accordance with the paragraph above.

10.6. Legal Fees, Expenses Following a Change of Control. It is the intent of
the Company that following a Change of Control no Participant be required to
incur the expenses associated with the enforcement of his rights under this Plan
by litigation or other legal action because the cost and expense thereof would
substantially detract from the benefits intended to be extended to a Participant
hereunder. Accordingly, if following a Change of Control it should appear that
the Company has failed to comply with any of its obligations under this Plan or
in the event that the Company or any other person takes any action to declare
this Plan void or unenforceable, or institutes any litigation designed to deny,
or to recover from, the Participant the benefits intended to be provided to such
Participant hereunder, the Company irrevocably authorizes such Participant from
time to time to retain counsel of his choice, at the expense of the Company, as
hereafter provided, to represent such Participant in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company in any jurisdiction. Notwithstanding any existing or
prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to such Participant’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and such Participant agree that a confidential relationship shall exist
between such Participant and such counsel. Following a Change of Control, the
Company shall pay and be solely responsible for any and all attorneys’ and
related fees and expenses incurred by such Participant as a result of the
Company’s failure to perform under this Plan or any provision thereof, or as a
result of the Company or any person contesting the validity or enforceability of
this Plan or any provision thereof. The Company will either pay such fees
directly, or reimburse the Participant for such fees and expenses within ten
(10) days following the date the Participant submits documentation reasonably
substantiating such fees and expenses; provided that in no event shall such fees
and expenses be reimbursable after the end of the calendar year following the
year in which the Participant incurred such fees or expenses.

 

19



--------------------------------------------------------------------------------

10.7. Top-Hat Plan. The Plan is intended to be a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
Sections 201, 301 and 401 of ERISA, and therefore to be exempt from the
provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, notwithstanding
any other provision of the Plan and subject to the provisions of Code
Section 409A, the Plan will terminate and no further benefits will accrue
hereunder in the event it is determined by a court of competent jurisdiction or
by an opinion of counsel based upon a change in law that the Plan constitutes an
employee pension benefit plan within the meaning of Section 3(2) of ERISA, which
is not so exempt.

10.8. Miscellaneous Distribution Rules. The following rules will supersede any
inconsistent distribution provisions of the Plan. In the circumstances described
in Paragraphs (a), (b) and (c) below, a payment that would otherwise be due and
payable under the terms of the Plan with respect to amounts that are subject to
Code Section 409A will be delayed, and payment will be made in accordance with
this Section.

(a) Code Section 162(m). If and to the extent that the Company reasonably
anticipates that its income tax deduction with respect to a payment will be
limited or eliminated by application of Code Section 162(m), the payment shall
be deferred until either (i) the earliest date at which the Company reasonably
anticipates that the Company’s deduction for the payment will not be limited or
eliminated by application of Code Section 162(m), or (ii) the calendar year in
which occurs the Participant’s Separation from Service.

(b) Jeopardy to Company. If any payment required under the terms of this Plan
would jeopardize the ability of the Company to continue as a going concern, the
Company shall not be required to make such payment; rather, the payment shall be
delayed until the first date that making the payment does not jeopardize the
ability of the Company to continue as a going concern.

(c) Federal Securities and Other Applicable Law. If and to the extent that the
Company reasonably anticipates that the making of a payment will violate Federal
securities laws or other applicable law, the payment shall be deferred until the
earliest date at which the Company reasonably anticipates that the making of the
payment will not cause such violation. For this purpose, the making of a payment
is not treated as a violation of applicable law because the payment would cause
the inclusion of amounts in gross income of the recipient or result in a penalty
or any provision of the Code being or becoming applicable.

10.9. Compliance with Code Section 409A. Effective January 1, 2005, the Plan was
administered in good faith compliance with Code Section 409A. Effective
January 1, 2008, the Plan was amended and restated to reflect the final
regulations promulgated under Code Section 409A.

 

20



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPANTS

James S. McElya (Section 4.1(b))

Edward A. Hasler (Section 4.1(a))

Hiram M. Thurmond (Section 4.1(a))

 

21